 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MICHAEL FREDERICK CREDDLE,                       No. 2:18-cv-1702 TLN KJN P
12                        Plaintiff,
13             v.                                         ORDER
14       WESLEY VAUGHN, M.D., et al.,1
15                        Defendants.
16

17            Plaintiff is a state prisoner, proceeding pro se. Plaintiff seeks relief pursuant to 42 U.S.C.

18   § 1983, and has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. This

19   proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1).

20            Plaintiff submitted a declaration that makes the showing required by 28 U.S.C. § 1915(a).

21   Accordingly, the request to proceed in forma pauperis will be granted.

22            Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

23   §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

24   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

25   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

26   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated to make monthly

27
     1
       Plaintiff included “CDCR Health Care” as a defendant in the caption of his pleading, but did
28   not identify such entity in the defendant section, and therefore it is omitted from the case caption.
 1   payments of twenty percent of the preceding month’s income credited to plaintiff’s trust account.

 2   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time

 3   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.

 4   § 1915(b)(2).

 5           As discussed below, plaintiff’s complaint is dismissed with leave to amend.

 6   Screening Standards

 7           The court is required to screen complaints brought by prisoners seeking relief against a

 8   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 9   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

10   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

11   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

12           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

13   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

14   Cir. 1984). The court may, therefore, dismiss a claim as frivolous when it is based on an

15   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

16   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

17   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

18   Cir. 1989), superseded by statute as stated in Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir.

19   2000) (“[A] judge may dismiss [in forma pauperis] claims which are based on indisputably

20   meritless legal theories or whose factual contentions are clearly baseless.”); Franklin, 745 F.2d at
21   1227.

22           Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain

23   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

24   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic

25   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

26   In order to survive dismissal for failure to state a claim, a complaint must contain more than “a
27   formulaic recitation of the elements of a cause of action;” it must contain factual allegations

28   sufficient “to raise a right to relief above the speculative level.” Id. at 555. However, “[s]pecific
                                                         2
 1   facts are not necessary; the statement [of facts] need only ‘give the defendant fair notice of what

 2   the . . . claim is and the grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93

 3   (2007) (quoting Bell Atlantic, 550 U.S. at 555, citations and internal quotations marks omitted).

 4   In reviewing a complaint under this standard, the court must accept as true the allegations of the

 5   complaint in question, Erickson, 551 U.S. at 93, and construe the pleading in the light most

 6   favorable to the plaintiff. Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), overruled on other

 7   grounds, Davis v. Scherer, 468 U.S. 183 (1984).

 8   Plaintiff’s Complaint

 9          Plaintiff alleges that defendants Dr. Vaughn, Dr. Smith, and CEO Smiley failed to instruct

10   medical personnel to provide adequate medical care when plaintiff returned to Mule Creek State

11   Prison following meniscus repair surgery. Plaintiff claims Dr. Vaughn had medical personnel

12   change plaintiff’s soiled bandages over a four day period, rather than the 24 to 48 hour period

13   recommended by the orthopedic surgeon, exposing plaintiff to a substantial risk of injury.

14   Plaintiff alleges that on February 21, 2016, his knee gave out and he fell while on crutches.

15   Plaintiff alleges that the next day, Dr. Vaughn examined plaintiff’s swollen knee, and

16   intentionally denied plaintiff a feed-in cell chrono and medical lay-in while plaintiff was on

17   crutches. Plaintiff also alleges that Dr. Vaughn interfered with the orthopedic surgeon’s treatment

18   by prescribing plaintiff 5 mg of methadone instead of 15 mg of morphine. Moreover, plaintiff

19   contends that the orthopedic surgeon advised Dr. Vaughn on July 31, 2016, to discontinue all

20   other analgesics; despite such advice, plaintiff avers that Dr. Lewis, CEO Smiley, and Dr. Smith,
21   agreed with Dr. Vaughn, who changed plaintiff’s prescription to 800 mg of Ibuprofen, which

22   plaintiff contends could possibly affect his liver in light of his chronic active hepatitis diagnosis.

23          Finally, on an unknown date, plaintiff alleges that Dr. Vaughn had plaintiff’s walking

24   cane confiscated despite it being provided to ease pressure on plaintiff’s right knee. On

25   September 26, 2016, Dr. Smith interviewed plaintiff concerning the cane, but Dr. Smith failed to

26   examine plaintiff and agreed with Dr. Vaughn’s decision to confiscate the cane. Plaintiff
27   contends that Dr. Smith, Dr. Wong, and Dr. Vaughn subjected plaintiff to injury because plaintiff

28   is a prisoner. Plaintiff alleges violations of his Eighth and Fourteenth Amendment rights, and
                                                         3
 1   seeks money damages.

 2          Eighth Amendment

 3          In order to state a claim under the Eighth Amendment regarding medical care, plaintiff

 4   must allege and prove that he suffered a sufficiently serious deprivation (the objective prong of

 5   the claim) and that officials acted with deliberate indifference in allowing or causing the

 6   deprivation to occur (the subjective prong of the claim). Wilson v. Seiter, 501 U.S. 294, 298-99

 7   (1991). Thus, when a prisoner’s Eighth Amendment claim arises in the context of medical care,

 8   the prisoner must allege and prove “acts or omissions sufficiently harmful to evidence deliberate

 9   indifference to serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976).

10          A viable Eighth Amendment medical claim states two elements: “the seriousness of the

11   prisoner’s medical need and the nature of the defendant’s response to that need.” McGuckin v.

12   Smith, 974 F.2d 1050, 1059 (9th Cir. 1991), overruled on other grounds by WMX Techs., Inc. v.

13   Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc). A medical need is serious “if the failure to treat

14   the prisoner’s condition could result in further significant injury or the ‘unnecessary and wanton

15   infliction of pain.’” McGuckin, 974 F.2d at 1059 (quoting Estelle, 429 U.S. at 104). Indications

16   of a serious medical need include “the presence of a medical condition that significantly affects

17   an individual’s daily activities.” Id. at 1059-60. By establishing the existence of a serious

18   medical need, a prisoner satisfies the objective requirement for proving an Eighth Amendment

19   violation. Farmer v. Brennan, 511 U.S. 825, 834 (1994). If a prisoner establishes the existence of

20   a serious medical need, he must then show that prison officials responded to it with deliberate
21   indifference. Farmer, 511 U.S. at 834. In general, a prisoner may show deliberate indifference

22   with evidence that officials denied, delayed, or intentionally interfered with medical treatment, or

23   he may show it by the way in which prison officials actively provided medical care. Hutchinson

24   v. United States, 838 F.2d 390, 393-94 (9th Cir. 1988).

25          “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d 1051,

26   1060 (9th Cir. 2004). “Under this standard, the prison official must not only ‘be aware of the
27   facts from which the inference could be drawn that a substantial risk of serious harm exists,’ but

28   that person ‘must also draw the inference.’” Id. at 1057 (quoting Farmer, 511 U.S. at 837). “‘If a
                                                        4
 1   prison official should have been aware of the risk, but was not, then the official has not violated

 2   the Eighth Amendment, no matter how severe the risk.’” Id. (quotation omitted). “A showing of

 3   medical malpractice or negligence is insufficient to establish a constitutional deprivation under

 4   the Eighth Amendment.” Id. at 1060. “[E]ven gross negligence is insufficient to establish a

 5   constitutional violation.” Id. (citing Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990)).

 6   “A difference of opinion between a prisoner-patient and prison medical authorities regarding

 7   treatment does not give rise to a § 1983 claim.” Franklin v. Oregon, 662 F.2d 1337, 1344 (9th

 8   Cir. 1981) (internal citation omitted). To prevail, a plaintiff “must show that the course of

 9   treatment the doctors chose was medically unacceptable under the circumstances . . . and . . . that

10   they chose this course in conscious disregard of an excessive risk to plaintiff’s health.” Jackson

11   v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (internal citations omitted).

12          It does not appear that plaintiff can state a cognizable claim based on the changing of his

13   dressings. First, his complaint confirms that his dressings were changed on February 13, 2016,

14   February 16, 2016, and February 20, 2016. (ECF No. 1 at 5-6.) Although plaintiff’s dressings

15   were not changed according to the surgeon’s recommendations, Dr. Vaughn ordered the dressings

16   changed, and the complaint demonstrates they were changed. Plaintiff claims he was at risk from

17   the less frequent dressing changes, but does not allege that he sustained an infection or other

18   injury therefrom. Absent facts not alleged here, plaintiff’s allegations concerning the dressing

19   changes constitutes a difference of opinion between Dr. Vaughn and the surgeon and between Dr.

20   Vaughn and plaintiff.
21          Plaintiff’s allegations concerning his fall while on crutches also fail. Absent facts not

22   alleged here, Dr. Vaughn’s failure to provide plaintiff with a feed-in cell chrono and medical lay-

23   in while plaintiff was on crutches fails to rise to the level of deliberate indifference. Rather, it

24   appears plaintiff had a difference of opinion as to the type of treatment Dr. Vaughn should have

25   provided. As explained above, a difference of opinion is insufficient.

26          Plaintiff’s allegations concerning the cane are too vague to determine whether plaintiff
27   can state a cognizable claim. It is unclear who provided the cane, and whether the cane was

28   provided prior to the meniscus repair or after. Absent facts not alleged here, it appears plaintiff’s
                                                         5
 1   claim concerning the cane is also a difference of opinion.

 2           Finally, plaintiff’s allegations concerning medications are also too vague and conclusory

 3   for the court to determine whether plaintiff can state a cognizable civil rights claim. Although the

 4   orthopedic surgeon recommended morphine, Dr. Vaughn provided plaintiff with methadone.

 5   Plaintiff includes no allegations concerning issues with pain management. With regard to the

 6   Ibuprofen prescription, plaintiff includes no allegations as to whether he took the Ibuprofen and if

 7   so, for how long, and whether it assisted in pain management. The fact that Dr. Vaughn

 8   prescribed plaintiff medications different from that recommended by the surgeon, without more,

 9   is insufficient to state a cognizable civil rights violation. Rather, it represents a difference of

10   opinion between medical professionals as to the medication required. Plaintiff alleges no facts

11   demonstrating that the treatment ordered by Dr. Vaughn was medically unacceptable under the

12   circumstances, or that he chose such treatment “in conscious disregard of an excessive risk to

13   plaintiff’s health.” Jackson, 90 F.3d at 332.

14           For all these reasons, plaintiff’s complaint is dismissed. However, plaintiff is granted

15   leave to file an amended complaint, provided he can allege facts demonstrating an Eighth

16   Amendment violation as explained above.

17           Fourteenth Amendment

18           The Due Process Clause protects plaintiff against the deprivation of liberty without the

19   procedural protections to which he is entitled under the law. Wilkinson v. Austin, 545 U.S. 209,

20   221 (2005). However, plaintiff has no stand-alone due process rights related to the administrative
21   grievance process. Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003); Mann v. Adams, 855

22   F.2d 639, 640 (9th Cir. 1988). A prison official’s denial of a grievance does not itself violate the

23   constitution. Evans v. Skolnik, 637 Fed. Appx. 285, 288 (9th Cir. 2015), cert. dism’d, 136 S. Ct.

24   2390 (2016). Thus, the denial, rejection, or cancellation of a grievance does not constitute a due

25   process violation. See, e.g., Wright v. Shannon, 2010 WL 445203, at *5 (E.D. Cal. Feb. 2, 2010)

26   (plaintiff’s allegations that prison officials denied or ignored his inmate appeals failed to state a
27   cognizable claim under the First Amendment); Towner v. Knowles, 2009 WL 4281999 at *2

28   (E.D. Cal. Nov. 20, 2009) (plaintiff’s allegations that prison officials screened out his inmate
                                                         6
 1   appeals without any basis failed to indicate a deprivation of federal rights); Williams v. Cate,

 2   2009 WL 3789597, at *6 (E.D. Cal. Nov. 10, 2009) (“Plaintiff has no protected liberty interest in

 3   the vindication of his administrative claims.”).

 4          Plaintiff’s allegations that defendants Dr. Smith, CEO Smiley, Dr. Wong or Deputy

 5   Director Lewis violated plaintiff’s due process rights based on their role in the grievance process

 6   fail to state cognizable civil rights claims. Plaintiff should not renew such claims in any amended

 7   complaint.

 8          Eleventh Amendment

 9          As noted above, plaintiff included “CDCR Health Care” as a defendant in the caption of

10   his complaint, but not in the defendants section. Plaintiff included no charging allegations as to

11   such entity. The Eleventh Amendment serves as a jurisdictional bar to suits brought by private

12   parties against a state or state agency unless the state or the agency consents to such suit. See

13   Quern v. Jordan, 440 U.S. 332 (1979); Alabama v. Pugh, 438 U.S. 781 (1978) ( per curiam);

14   Jackson v. Hayakawa, 682 F.2d 1344, 1349-50 (9th Cir. 1982). In the instant case, the State of

15   California has not consented to suit. Accordingly, plaintiff should not include this entity in any

16   amended complaint.

17   Leave to Amend

18          The court finds the allegations in plaintiff’s complaint so vague and conclusory that it is

19   unable to determine whether the current action is frivolous or fails to state a claim for relief. The

20   court has determined that the complaint does not contain a short and plain statement as required
21   by Fed. R. Civ. P. 8(a)(2). Although the Federal Rules adopt a flexible pleading policy, a

22   complaint must give fair notice and state the elements of the claim plainly and succinctly. Jones

23   v. Cmty. Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984). Plaintiff must allege with at least

24   some degree of particularity overt acts which defendants engaged in that support plaintiff’s claim.

25   Id. Because plaintiff has failed to comply with the requirements of Fed. R. Civ. P. 8(a)(2), the

26   complaint must be dismissed. The court will, however, grant leave to file an amended complaint.
27   ////

28   ////
                                                        7
 1          If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions

 2   about which he complains resulted in a deprivation of plaintiff’s constitutional rights. See, e.g.,

 3   West v. Atkins, 487 U.S. 42, 48 (1988). Also, the complaint must allege in specific terms how

 4   each named defendant is involved. Rizzo v. Goode, 423 U.S. 362, 371 (1976). There can be no

 5   liability under 42 U.S.C. § 1983 unless there is some affirmative link or connection between a

 6   defendant’s actions and the claimed deprivation. Rizzo, 423 U.S. at 371; May v. Enomoto, 633

 7   F.2d 164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Furthermore,

 8   vague and conclusory allegations of official participation in civil rights violations are not

 9   sufficient. Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982).

10          Plaintiff may not change the nature of this suit by alleging new, unrelated claims. George

11   v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).

12          In addition, plaintiff is informed that the court cannot refer to a prior pleading in order to

13   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

14   complaint be complete in itself without reference to any prior pleading. This requirement exists

15   because, as a general rule, an amended complaint supersedes the original complaint. See Ramirez

16   v. County of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (“an ‘amended complaint

17   supersedes the original, the latter being treated thereafter as non-existent.’” (internal citation

18   omitted)). Once plaintiff files an amended complaint, the original pleading no longer serves any

19   function in the case. Therefore, in an amended complaint, as in an original complaint, each claim

20   and the involvement of each defendant must be sufficiently alleged.
21   Conclusion

22          In accordance with the above, IT IS HEREBY ORDERED that:

23          1. Plaintiff’s request for leave to proceed in forma pauperis is granted.

24          2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff

25   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.

26   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the
27   Director of the California Department of Corrections and Rehabilitation filed concurrently

28   herewith.
                                                         8
 1             3. Plaintiff’s complaint is dismissed.

 2             4. Within thirty days from the date of this order, plaintiff shall complete the attached

 3   Notice of Amendment and submit the following documents to the court:

 4                    a. The completed Notice of Amendment; and

 5                    b. An original and one copy of the Amended Complaint.

 6   Plaintiff’s amended complaint shall comply with the requirements of the Civil Rights Act, the

 7   Federal Rules of Civil Procedure, and the Local Rules of Practice. The amended complaint must

 8   also bear the docket number assigned to this case and must be labeled “Amended Complaint.”

 9             Failure to file an amended complaint in accordance with this order may result in the

10   dismissal of this action.

11   Dated: November 8, 2018

12

13
     /cred1702.14n
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          9
 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL FREDERICK CREDDLE,                     No. 2:18-cv-1702 TLN KJN P
12                     Plaintiff,
13          v.                                      NOTICE OF AMENDMENT
14   WESLEY VAUGHN, M.D., et al.,
15                     Defendants.
16

17         Plaintiff hereby submits the following document in compliance with the court's order

18   filed______________.

19                _____________                 Amended Complaint
     DATED:
20
21                                              ________________________________
                                                Plaintiff
22

23

24

25

26
27

28
